     Case 4:21-cv-00063-JHM Document 7 Filed 07/20/21 Page 1 of 13 PageID #: 44




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                 OWENSBORO DIVISION

                                   ELECTRONICALLY FILED

JAMES HARRISON, #095435                          )
                                                 )
                       PLAINTIFF                 )
                                                 )
v.                                               )
                                                 )   CASE NO: 4:21-cv-00063-JHM
DIAMOND PHARMACY SERVICES                        )
AND DIAMOND PHARMACY SERVICES                    )
CORPORATE AGENTS, JOHN/JANE                      )
DOE(S)                                           )
                                                 )
                       DEFENDANTS                )
                                                 )

                                        *** *** ***

                   DIAMOND DRUG, INC.’S MOTION FOR SCREENING
                       PURSUANT TO 28 U.S.C. §§ 1915 and 1915A

         Pursuant to 28 U.S.C. § 1915 and § 1915A, as well as Fed. R. Civ. P. 12(b)(6), Defendant,

Diamond Drug Inc., d/b/a Diamond Pharmacy Services (hereinafter “Diamond” or “Defendant”),

by and through counsel, hereby requests that this Court review Plaintiff’s Complaint for failure to

state claims upon which proper relief could be granted.

                                       INTRODUCTION

         Plaintiff originally filed this matter in the Commonwealth of Kentucky Muhlenberg Circuit

Court on or about February 5, 2021, designated therein as Civil Action No. 21-CI-00037. (Doc. 1

at ¶1). On or about May 17, 2021, Muhlenberg Circuit Court Judge Brian Wiggins granted

Plaintiff’s Motion to Proceed in Forma Pauperis, allowing Plaintiff to file his “petition” and to

serve summons on Defendant without the payment of costs or fees. (Doc. 1-2). Thereafter,

Defendant was served on or about May 21, 2021, via the Kentucky Secretary of State. (Doc. 1 at



                                                 1
    Case 4:21-cv-00063-JHM Document 7 Filed 07/20/21 Page 2 of 13 PageID #: 45




¶3). Defendant filed its Answer to Plaintiff’s Complaint on or about June 10, 2021, denying

Plaintiff’s claims. (Doc. 1-3). Defendant then filed its Notice of Removal pursuant to 28 U.S.C.

§§ 1441(a) and 1446, placing the matter before this Court pursuant to this Court’s subject matter

jurisdiction under 28 U.S.C. § 1332(a). (Doc. 1).

           I.    Plaintiff’s Complaint

        Plaintiff has organized his Complaint into nine separate sections, labeled by Roman

Numerals I through IX. (Doc. 1-1). These sections include: (I) Complaint; (II) Jurisdictional

Authority; (III) Venue; (IV) Capacity to be Sued; (V) Exhaustion of Administrative Remedies;

(VI) Parties; (VII) State Negligence and Tort Claims Claim Numbers; (VIII) Declaratory Claims

Pursuant to KRS 418, et seq.; and (IX) Prayer for Relief. (Doc. 1-1).1 Section I – Complaint

provides that Plaintiff is requesting a jury trial on claims of gross negligence, negligence per se,

retaliatory actions, statutory violations, wanton endangerment, and intentional infliction of

emotional distress. (Doc. 1-1 at ¶I). Section II – Jurisdictional Authority goes further, stating that

Plaintiff is also pursuing “the tort of outrage pursuant to KRS 446.070 . . .” (Doc. 1-1 at ¶II).

Section III – Venue sets forth the basis for the suit in Muhlenberg County, as it is where Defendant

is alleged to have “deprived [Plaintiff] of medications and/or refus[ed] . . . to refill timely

medications. . . .” (Doc. 1-1 at ¶III).

        Section IV – Capacity to be Sued asserts that the “Defendants are sued in both their

individual and official capacity as Defendants were at all time pertinent hereto acting under color

of state law while performing and/or failing to perform non-discretionary duties. . . .” (Doc. 1-1

at ¶IV). Plaintiff likewise claims to have exhausted his administrative remedies pursuant to Ky.

Rev. Stat. § 454.415(2) in Section V of his Complaint. (Doc. 1-1 at ¶V). Plaintiff goes on to state


1
 As Plaintiff’s Complaint sets forth his claims in both Roman Numerical and separate Arabic Numerical formatting,
Defendant will refer generally to each separate section by the Roman Numeral.


                                                       2
    Case 4:21-cv-00063-JHM Document 7 Filed 07/20/21 Page 3 of 13 PageID #: 46




in that Section that he has provided notice to the Kentucky Attorney General that he is asserting a

constitutional challenge to Ky. Rev. Stat. § 454.415(2), as well as Ky. Rev. Stat. §§ 197.020(2)

and 197.025(2). (Id.). Neither the Attorney General nor the Commonwealth of Kentucky are

named as parties in this lawsuit.

        In Section VI – Parties, Plaintiff states that he is an inmate at the Green River Correctional

Complex, in Central City Kentucky, and recognizes that Diamond is a Pennsylvania corporation

with its headquarters in Indiana, Pennsylvania. (Doc. 1-1 at ¶VI).2 Plaintiff likewise named two

“CORPORATE AGENTS JOHN/JANE DOE(S).” (Doc. 1-1). When describing the Parties in

this case, Plaintiff set forth the Defendants as, “The Defendants are Diamond Pharmacy Services

Corporation LLC, and John/Jane Doe Defendant(s) are believed to be agent(s) thereof defined

under KRS 502.050(2)(a) and/or High Managerial agent(s) as defined in KRS 502.050(2)(b).”

(Doc. 1-1, at ¶VI).

        Plaintiff goes on to provide the basis of his Complaint in Section VII – State Negligence

and Tort Claims Claim Numbers, as follows:

             1. On or about January 6, 2021, Plaintiff turned in the medical label to
                have his Trelegy Ellipta inhaler refilled in order to timely continue
                his treatment of a respiratory condition, however several days later
                Plaintiff was informed he would have to wait sixty day[s] before the
                Pharmacy Services would refill the order. . . .

             2. On January 15, 2021, Plaintiff went to sick call for respiratory
                problems and explained the Trelegy Ellipta inhaler clearly reflected
                60 blisters is only 30 doses per the label itself and Plaintiff ensured
                that the inhaler would be available in the afternoon the following
                day, but it was not and on January 17, 2021 Plaintiff checked at
                SAM meds and was told it would be re-ordered again. . . .




2
 Plaintiff improperly asserts that Defendant was a Limited Liability Company, but correctly noted that Defendant
was incorporated under the laws of Pennsylvania with a principal place of business in Indiana, Pennsylvania. (Doc.
1-1, at ¶ VI).


                                                        3
  Case 4:21-cv-00063-JHM Document 7 Filed 07/20/21 Page 4 of 13 PageID #: 47




           3. On or about January 20, 2021, Plaintiff checked at SAM meds and
              was informed the Defendant(s) would not allow the Trelegy inhaler
              to be re-ordered until after January. . . .

(Doc. 1-1 at ¶¶VII.1–.3). As a result, Plaintiff claims violations of Ky. Rev. Stat. §§ 502.050,

502.060, and 508.060, as well as criminal negligence, “negligence in failing and/or refusing to

perform their regulatory and statutory duties and/or recklessly, maliciously or wantonly

performing regulatory and statutory duties,” “wanton endangerment,” “harassment,” and

“retaliation.” (Doc. 1-1 at ¶¶VII.3–.5, .7). Plaintiff likewise references an incident in “early 2019”

and “in August 29, 2019 when complaints were submitted to KSP medical staff” as a basis for a

claim of intentional infliction of emotional distress. (Doc. 1-1 at ¶VII.6).

       Plaintiff’s Complaint then sets forth “Declaratory Claims” pursuant to Ky. Rev. Stat. § 418,

et seq., requesting declarations regarding Corrections Policies and Procedures, the Kentucky

Corrections Health Care Service Protocol, the Kentucky Penal Code, Kentucky’s negligence per

se statute, Ky. Rev. Stat. § 446.070, Ky. Rev. Stat. §13A.130, and Ky. Rev. Stat. § 522.020. (Doc.

1-1 ¶¶VIII.1–.8, .18).     Plaintiff likewise requests that the following statutes be declared

unconstitutional: Ky. Rev. Stat §§ 197.020(2), 197.025, and 454.415(2). (Doc. 1-1 at ¶VIII.9–

.16). Plaintiff further requests a declaration that “Defendant Wellpath Corporation LLC and/or its

corporate agents are to provide without charge one copy of Plaintiff’s medical records upon request

pursuant to KRS 422.317(1).”        (Doc. 1-1 at ¶VIII.17).     Plaintiff has not named Wellpath

Corporation LLC as a defendant in this case. For all of these alleged violations and declarations,

Plaintiff seeks monetary, nominal, compensatory and exemplary damages, as well as costs and

attorneys’ fees. (Doc. 1-1 at ¶IX). Plaintiff attached several documents to his Complaint,

including a “Grievance Form” from the Kentucky Department of Corrections dated January 19,

2021, “Grievance Rejection Notice” for Grievance # 21-01-20M dated January 26, 2021, a “Health




                                                  4
  Case 4:21-cv-00063-JHM Document 7 Filed 07/20/21 Page 5 of 13 PageID #: 48




Services Staff Contact Form” dated August 29, 2019, and what appears to be a document from the

Health Care Grievance Committee. (Doc. 1-1 at pp. 10–14). The final document, as copied and

sent to Diamond, is mostly illegible, but appears to indicate that on November 23, 2020, Plaintiff

had previously been seen by a provider, who ordered a CT scan and renewed Plaintiff’s

medication. (Doc. 1-1 at p. 14).

       As more fully explained herein, Plaintiff’s Complaint is nonsensical, frivolous, and fails to

state a claim upon which relief could be granted and should therefore be dismissed by this Court

pursuant to 28 U.S.C. §§ 1915, 1915A, and Fed. R. Civ. P. 12(b)(6).

                                          ARGUMENT

         I.    Standard of Review

       Pro se pleadings are held to “less stringent standards than formal pleadings drafted by

lawyers” and must be liberally construed. Haines v. Kerner, 404 U.S. 519, 520 (1972); see also

Franklin v. Rose, 765 F.2d 82, 85 (6th Cir. 1985) (holding pro se complaints are entitled to liberal

construction) (citations omitted). When testing the sufficiency of a pro se plaintiff’s complaint,

Courts accept as true all non-conclusory factual allegations and liberally construe legal claims in

the plaintiff’s favor. Davis v. Prison Health Servs., 679 F.3d 433, 437–38 (6th Cir. 2012).

Nevertheless, courts are not required to conjure unpleaded facts or construct claims on plaintiff’s

behalf. See Kamppi v. Ghee, 208 F.3d 213 (table), 2000 WL 303018, at *1 (6th Cir. Mar. 14,

2000); Beaudett v. City of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985). Liberal construction

does not require the “courts to conjure up questions never squarely presented to them.” Beaudett

v. City of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985). In other words, a court may not construct

legal argument for a plaintiff. Small v. Endicott, 998 F.2d 411 (7th Cir. 1993). Finally, the

requirement of liberal construction does not mean that the Court can ignore a clear failure in the




                                                 5
  Case 4:21-cv-00063-JHM Document 7 Filed 07/20/21 Page 6 of 13 PageID #: 49




pleadings to allege facts which set forth a claim currently cognizable in a federal district court.

Weller v. Dep’t of Soc. Servs., 901 F.2d 387 (4th Cir. 1990)).

        Federal Rule of Civil Procedure 8(a)(2) requires that a pleader provide “a short and plain

statement of the claim showing . . . entitle[ment] to relief.” Fed. R. Civ. P. 8(a)(2). Rule 12(b)(6)

correspondingly permits a defendant to challenge a complaint when it “fail[s] to state a claim upon

which relief can be granted. . . .” Fed. R. Civ. P. 12(b)(6). The required “short and plain statement”

must provide “fair notice of what the . . . claim is and the grounds upon which it rests.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957),

overruled on other grounds, Twombly, 550 U.S. at 562–63)) (internal quotation marks omitted).

Additionally, the showing of an “entitlement to relief” amounts to “more than labels and

conclusions . . . .” Twombly, 550 U.S. at 555. It is now settled that “a formulaic recitation of the

elements of a cause of action will not do.” Id. However, the opening pleading need only contain

“[f]actual allegations [sufficient] to raise a right to relief above the speculative level.” Twombly,

550 U.S. at 555. Stated another way, the complaint must allege “enough facts to state a claim to

relief that is plausible on its face.” Id. at 570.

         II.    Additional Requirements of 28 U.S.C. §§ 1915 and 1915A

        However, pro se plaintiffs proceeding in forma pauperis in federal court are subject to

restrictions in 28 U.S.C. § 1915. 28 U.S.C. § 1915(e)(2) states that:

                Notwithstanding any filing fee, or any portion thereof, that may have
                been paid, the court shall dismiss the case at any time if the court
                determines that . . . (B) the action or appeal—(i) is frivolous or
                malicious; (ii) fails to state a claim on which relief may be granted;
                or (iii) seeks monetary relief against a defendant who is immune
                from such relief.

Federal district courts are therefore required, under 28 U.S.C. § 1915(e)(2)(B), to review all in

forma pauperis complaints in federal court and to dismiss before service any such complaint that



                                                     6
  Case 4:21-cv-00063-JHM Document 7 Filed 07/20/21 Page 7 of 13 PageID #: 50




the court determines is frivolous or malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief from a defendant who is immune from such relief. See Hill v.

Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010). The standard for dismissal under Rule 12(b)(6)

also applies to dismissal under § 1915(e)(2)(B). Id. at 470–71 (holding that the dismissal standard

articulated in Ashcroft v. Iqbal, 556 U.S. 662 (2009) and Bell Atl. Corp. v. Twombly, 550 U.S. 544

(2007) governs dismissal under § 1915(e)(2)(B)). Therefore, to survive dismissal under §

1915(e)(2)(B), Plaintiff’s complaint must set forth sufficient facts to state a plausible claim for

relief. See Iqbal, 556 U.S. at 678.

       In the same vein, 28 U.S.C. § 1915A provides that “[t]he court shall review, before

docketing, if feasible or, in any event, as soon as practicable after docketing, a complaint in a civil

action in which a prisoner seeks redress from a governmental entity or officer or employee of a

governmental entity.” 28 U.S.C. § 1915A(a). Actions such as the one filed by Plaintiff are

likewise “subject to the screening provisions of § 1915A because the statute applies to actions

brought by a prisoner regardless of whether the prisoner has paid the district court’s filing fee or

is proceeding in forma pauperis.” Trusty v. Centurion Health Servs., 2020 WL 548225 at *1 (6th

Cir. Jan. 7, 2020) (citing McGore v. Wrigglesworth, 114 F.3d 601, 608 (6th Cir. 1997), overruled

on other grounds, Jones v. Bock, 549 U.S. 199, 203 (2007)). Plaintiff has stated allegations against

Defendant as an entity that provides medical services for the Department of Corrections. (Doc. 1-

1 at ¶VI). As observed by the 6th Circuit, “[a] private medical contractor for a prison and its

employees are government actors for purposes of § 1915A.” Id. (citing Hutchinson v. Wexford

Health Servs., 638 F. App’x 930, 932 (11th Cir. 2016)).

       A “frivolous” complaint is one which is based upon an indisputably meritless legal theory.

Denton v. Hernandez, 504 U.S. 25 (1992). A pro se Complaint may therefore be dismissed for




                                                  7
  Case 4:21-cv-00063-JHM Document 7 Filed 07/20/21 Page 8 of 13 PageID #: 51




failure to state a claim only if it appears “beyond doubt that the plaintiff can prove no set of facts

in support of his claim which would entitle him to relief.” Haines v. Kerner, 404 U.S. 519, 521

(1972) (quoting Conley v. Gibson, 355 U.S. 41, 45–46 (1957)). Where a pro se Complaint can be

remedied by an amendment, however, the District Court may not dismiss the Complaint, but must

permit the amendment. Denton v. Hernandez, 504 U.S. 25, 34 (1992).

       Plaintiff’s Complaint attempts to throw numerous legal claims against the wall to see if

they stick in order that “somebody be held accountable. . . .” (Doc. 1-1 at p. 12). However, when

separated, even liberally viewed in the most favorable light, Plaintiff has provided no basis for

recovery under the theories asserted in his Complaint.

        III.   Any Claims Premised upon the Kentucky Penal Code Must Be Dismissed

       Throughout Plaintiff’s Complaint, he references various Kentucky criminal statutes,

including Ky. Rev. Stat. §§ 508.060, 502.050, and 502.060, as well as an allegation that Defendant

engaged in “wanton endangerment.” (Doc. 1-1 at ¶VIII.3-.7). However, as well recognized by

Kentucky courts, “[a] private citizen lacks a judicially cognizable interest in the criminal

prosecution of another, and thus cannot assert a claim arising under a criminal statute.” McHargue

v. Pickard, 2020 WL 3037217 at *2 (E.D. Ky. June 5, 2020) (Slip Opinion) (internal citations

omitted); see also Chrysler Corp. v. Brown, 441 U.S. 281, 316 (1979) (“This Court has rarely

implied a private right of action under a criminal statute, and where it has done so ‘there was at

least a statutory basis for inferring that a civil cause of action of some sort lay in favor of

someone.’”); Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973); Milgrom v. Burstein, 374

F.Supp.2d 523, 529 (E.D. Ky. 2005) (“This Court is without jurisdiction over the defendants when

the criminal statute relied upon does not imply a private right of action.”); Baze v. Huddleston,

2010 WL 3944884 (W.D. Ky. Oct. 6, 2010).




                                                  8
  Case 4:21-cv-00063-JHM Document 7 Filed 07/20/21 Page 9 of 13 PageID #: 52




       In Baze v. Huddleston, the Western District of Kentucky was confronted with a pro se

inmate complaint that asserted “State Tor[t] claims . . . under KRS § 508.100 Criminal Abuse in

the First degree, KRS § 522.020(a)(b)(c) Official Misconduct, KRS § 506.040(1)(a)(b) Criminal

Conspiracy, KRS § 524.055 Retaliation against a participant in the legal process, KRS §

502.050(1)(a)(b)(c) Corporate Liability.” 2010 WL 3944884, at *4. In dismissing those claims,

the Court observed that “[e]ach of these Kentucky statutes is a criminal statute imposing criminal

sanctions, not any civil tort remedies, and this Court is without jurisdiction to direct criminal

prosecution against Defendants.” Id. (citing Sahagian v. Dickey, 646 F.Supp. 1502, 1506 (W.D.

Wis. 1986) (“Authority to initiate a criminal complaint rests exclusively with state and federal

prosecutors.”)). Therefore, Plaintiff is unable to attempt to use the sections of the Kentucky Penal

Code as a basis for suit against Diamond, and Plaintiff’s Complaint on any of those basis should

be dismissed.

        IV.     Plaintiff’s Complaint Fails to Set Forth a Basis for Intentional Infliction of
                Emotional Distress

       Plaintiff’s Complaint once references a claim of “intentional infliction of emotional

distress” along with wanton endangerment related to conduct that occurred “in early 2019 when

Plaintiff resided at LLCC, and again in August 29, 2019, when complaints were submitted to KSP

medical staff. . . .” Under Kentucky law, to prove an intentional infliction of emotional distress

claim, “[t]he wrongdoer’s conduct must be intentional or reckless; the conduct must be outrageous

and intolerable in that it offends against the generally accepted standards of decency and morality;

there must be a causal connection between the wrongdoer’s conduct and the emotional distress

and the distress suffered must be severe.” Miracle v. Bell Cty. Emergency Med. Servs., 237 S.W.3d

555, 559 (Ky. Ct. App. 2007). Plaintiff’s only basis for asserting an IIED claim is the 2019

conduct, which is time-barred.



                                                 9
 Case 4:21-cv-00063-JHM Document 7 Filed 07/20/21 Page 10 of 13 PageID #: 53




       Ky. Rev. Stat. § 413.140(1)(a) states that “[a]n action for an injury to the person of the

plaintiff” is to be “commenced within one (1) year after the cause of action accrued.” As Kentucky

Courts have long held, “the statutes of limitation are designed to bar stale claims arising out of

transactions or occurrences which took place in the distant past.” Armstrong v. Logsdon, 469

S.W.2d 342, 343 (Ky. App. 1971). “Limitations statutes are by nature arbitrary and so sometimes

seem to operate harshly. This harshness, of course, does not authorize courts to disregard the strict

duties such statutes impose. On the contrary, the statutory duty to develop and file one’s case

diligently has been interpreted as an absolute except in the most compelling of circumstances.”

Reese v. Gen. Am. Door Co., 6 S.W.3d 380, 383 (Ky. App. 1998).

       Plaintiff’s Complaint references an incident in “early 2019” and “in August 29, 2019 when

complaints were submitted to KSP medical staff. . . .” (Doc. 1-1 at ¶VII.6). It is unclear what

claim Plaintiff is asserting based upon that alleged incident, however, any claim of injury to

Plaintiff’s person would be subject to a one-year statute of limitations pursuant to Ky. Rev. Stat. §

413.140(1)(a). A cause of action for personal injuries must be brought within one year from the

date the cause of action accrues, or the date of the injury to the person even though the extent of

the injury is not known until later. See, e.g., Caudill v. Arnett, 481 S.W.2d 668 (Ky. 1972).

       A claim of injury from August 29, 2019, would, at the latest, have been barred on August

29, 2020. Plaintiff’s Complaint was filed on or about January 29, 2021. With these facts obvious

on the face of the pleadings, Plaintiff has the burden of proving that the statute of limitations is not

applicable in this circumstance. See, e.g., Boone v. Gonzalez, 550 S.W.2d 571, 573 (Ky. App.

1977) (once statute of limitation defense is raised, plaintiff bears “the burden of pleading and

proving [an] exception to the general statute of limitations”). Plaintiff cannot, therefore, advance

any claim based upon the alleged “incident” on August 29, 2019.




                                                  10
 Case 4:21-cv-00063-JHM Document 7 Filed 07/20/21 Page 11 of 13 PageID #: 54




         V.    Ky. Rev. Stat. § 446.070 Does Not Provide an Avenue for Relief

       Plaintiff cites Ky. Rev. Stat. § 446.070 as a basis for recovery under “the administrative

regulations set forth in Corrections Policies and Procedures . . . .” (Doc. 1-1 ¶VIII.5–.6). “The

Kentucky Supreme Court has carefully limited the applicability of Ky. Rev. Stat. § 446.070 to

situations where the statute that was allegedly violated provides no remedy for the aggrieved

party.” Thompson v. Breeding, 351 F.3d 732, 737 (6th Cir. 2003). Plaintiff’s basis for invoking

Ky. Rev. Stat. § 446.070 are the Kentucky Department of Corrections’ Policies and Procedures.

However, Plaintiff fails to explain what policy or procedure that Defendant has allegedly violated.

       Generally speaking, the Corrections Policies and Procedures govern prison procedures in

Kentucky’s correctional facilities. See, e.g., Pasha v. Payton, 2020 WL 3865260 at *6 (E.D. Ky.

Mar. 30, 2020) (Slip Copy). Without any specific causal basis connecting Defendant to alleged

violations of the Policies and Procedures, Plaintiff’s Complaint fails to state a claim upon that basis

as there is no “notice of what the . . . claim is and the grounds upon which it rests.” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957),

overruled on other grounds, Twombly, 550 U.S. at 562–63)). As such, it must be dismissed.

        VI.    The Commonwealth of Kentucky, Department of Corrections Is not a Party

       Plaintiff likewise cannot assert constitutional challenges of Department of Corrections

Policies and Procedures or various Kentucky statutes, such as Ky. Rev. Stat §§ 197.020(2),

197.025, and 454.415(2). Diamond is, put simply, not the Commonwealth of Kentucky and has

no obligation to defend the Commonwealth’s laws or the Department of Correction’s Policies and

Procedures. While Plaintiff states in his Complaint that he has mailed a copy of his Complaint

and the allegations contained therein to the Attorney General of Kentucky, he has not named the

Attorney General nor the Commonwealth of Kentucky in his Complaint. Nor, to the Defendant’s




                                                  11
 Case 4:21-cv-00063-JHM Document 7 Filed 07/20/21 Page 12 of 13 PageID #: 55




knowledge, were any of those parties served with the Complaint. As such, any references to

constitutional challenges, the Department of Corrections or the Commonwealth of Kentucky

cannot provide a basis for relief and must be dismissed on their face as improperly plead.

       VII.    Wellpath Corporation LLC Is not a Party to this Action

       Next, Plaintiff’s request for a “[d]eclaration that Defendant Wellpath Corporation LLC

and/or its corporate agents are to provide without charge one copy of Plaintiff’s medical records

upon request pursuant to KRS 422.317(1)” is nonsensical, as Wellpath Corporation LLC is not a

party to this case. This is further proof that Plaintiff’s Complaint is frivolous and should be

dismissed.

      VIII.    Plaintiff, Pro Se, Is Not Entitled to Attorneys’ Fees

       Finally, Plaintiff’s request for attorneys’ fees pursuant to 42 U.S.C. § 1988 must be denied

on its face, as Plaintiff is acting pro se and has no attorney. (See Doc. 1-1 at ¶IX.13; Doc. 1-2).

Any consideration beyond this is unnecessary.

                                          CONCLUSION

       Plaintiff’s Complaint is full of unfounded and illogical citations to various inapplicable

criminal statutes or Department of Corrections policies and procedures. The only reference to a

state law claim is premised upon an allegation that is barred by the applicable statute of limitations.

Further, Plaintiff has not named any of the proper parties, such as the Commonwealth of Kentucky

or Department of Corrections. Instead, Plaintiff is ignoring the proper administrative remedies

available to him from the Commonwealth of Kentucky and filing suit directly against a private

third party located in Pennsylvania. For the reasons discussed above, and pursuant to 28 U.S.C.

§§ 1915(e)(2)(B) and 1915A(b), as well as Fed. R. Civ. P. 12(b)(6), Plaintiff’s Complaint must be

dismissed as it is frivolous, malicious, and fails to state a claim upon which relief may be granted.




                                                  12
 Case 4:21-cv-00063-JHM Document 7 Filed 07/20/21 Page 13 of 13 PageID #: 56




Defendant respectfully requests that this Court grant its Motion and dismiss Plaintiff’s Complaint

with prejudice.

                                             Respectfully submitted,

                                             /s/ Chad M. Zimlich
                                             Craig L. Johnson
                                             Chad M. Zimlich
                                             STEPTOE & JOHNSON, PLLC
                                             700 N. Hurstbourne Pkway, Suite 115
                                             Louisville, KY 40222
                                             Phone: (502) 423-2000
                                             Fax: (502) 423-2001
                                             Email: craig.johnson@steptoe-johnson.com
                                                    chad.zimlich@steptoe-johnson.com
                                             Counsel for Defendant, Diamond Drugs, Inc. d/b/a
                                             Diamond Pharmacy Services




                                CERTIFICATE OF SERVICE

        I hereby certify that on July 20, 2021, the foregoing document has been served via
electronic filing and/or U.S. Mail upon the following:

 James Harrison (via U.S. Mail)
 Green River Correctional Complex
 1200 River Road
 P.O. Box 9300
 Central City, KY 42330




/s/ Chad M. Zimlich
Craig L. Johnson
Chad M. Zimlich




                                               13
